     Michael P. Balaban State Bar No. 9370
 1   LAW OFFICES OF MICHAEL P. BALABAN
     10726 Del Rudini Street
 2   Las Vegas, NV 89141
     (702)586-2964
 3   Fax: (702)586-3023
 4   E-Mail: mbalaban@balaban-law.com

 5   Attorney for Plaintiff

 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
                                                       )       CASE NO. 2:19-cv-00780-JCM-VCF
11   TONYA HALE,                                       )
                                                       )       STIPULATION AND ORDER CONTINUING
12                                                     )       THE DATE THAT PLAINTIFF MUST FILE
                                                       )       THEIR RESPONSE TO DEFENDANT'S
13                   Plaintiff,                        )       MOTION FOR SUMMARY JUDGMENT
                                                       )       [LR 6-1; LR 6-2]
14           vs.                                       )
                                                       )       (First Request)
15                                                     )
     THE COSMOPOLITAN OF LAS VEGAS;
                                                       )
16   NV PROPERTY 1, LLC dba THE                        )
     COSMOPOLITAN OF LAS VEGAS, a                      )
17   Nevada Limited Liability Company;                 )
     RICHARD SHERMAN, an individual,                   )
18                                                     )
                                                       )
19                                                     )
                     Defendants.
                                                       )
20                                                     )
                                                       )
21                                                     )
22
             IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
23
     counsels of record pursuant to LR 6-1 and LR 6-2 that Plaintiff’s response to Defendant Nevada
24
     Property 1, LLC dba The Cosmopolitan of Las Vegas’ motion for summary judgment filed on
25
     April 12, 2021, for which the opposition is currently due on May 3, 2021, will be continued to
26
     June 3, 2021. This is the first request to continue the due date for Plaintiff’s response.
27
28   ///




                                                           1
 1          Said continuance is being requested in order to provide Plaintiff adequate time to respond
 2   to a complex dispositive motion. Delays were previously experienced due to Covid-related
 3   shutdowns, health/medical issues of counsel and various witnesses, some of whom were located
 4   out of state. The parties have been working as diligently as possible under the
 5   circumstances. Discovery has now closed. Plaintiff’s counsel, a solo practitioner, needs
 6
     additional time to respond to the dispositive motion while also balancing obligations in other
 7
     matters. Defendant does not object to the requested extension. The parties assure the Court this
 8
     request is not being made for the purpose of delay.
 9
10
     LAW OFFICES OF MICHAEL P.                             JACKSON LEWIS, P.C.
11   BALABAN
12
13
     /s/ Michael P. Balaban, Esq.                          /s/ Lisa A. McClane, Esq.
14   Michael P. Balaban, Esq.                              Lisa A. McClane, Esq.
     10726 Del Rudini Street                               300 South Fourth Street, Suite 900
15   Las Vegas, NV 89141                                   Las Vegas, NV 89101
     Attorney for Plaintiff                                Attorney for Defendant
16
     Dated: April 28, 2021                                 Dated: April 28, 2021
17
18
                                                  IT IS SO ORDERED:
19
20
21                                                UNITED STATES DISTRICT JUDGE OR
                                                  UNITED STATES MAGISTRATE JUDGE
22
                                                            April 30, 2021
23                                                Dated:

24
25
26
27
28



                                                      2
